DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an Al-Ni-Fe alloy, classified in C22C 21/00.
II. Claims 9-15, drawn to method of casting and heat treating an Al alloy, classified in C22F 1/04.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by a materially different process such as powder metallurgy.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	During a telephone conversation with Bryan Lempia on July 29, 2022  a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

8.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “high strength” and “high thermal conductivity” in claim 1, line 1 are relative terms which render the claim indefinite. Said terms “high” strength and “high” thermal conductivity are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (e.g. what particular strength values would be implied by the term “high strength”?).  Appropriate correction/explanation is required. Claims dependent on the above rejected claim are likewise rejected under this statute.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/133415 (WO’415).
WO’415 teaches an aluminum alloy comprising (in wt%):

cl. 1

WO’415
Ni
1.0-1.3

0.2-2.0
Fe
0.3-0.9

0.3-1.3
Si
0.2-0.35

0.05-1.0
Mg
0.3-0.5

0.1-1.2
Mn

0.1-0.4 (cl. 5)


Table 1: instant claims vs. WO’415
which overlaps the ranges of Ni, Fe, Si, and Mg in instant claim 1 and 8. The implied sum of (Ni+Fe) taught by the ranges of 0.2-2.0% Ni and 0.3-1.3% Fe of WO’415, is 0.5-3.3, which broadly encompasses the claimed range of 1.6-1.9% (claims 1, 8) and therefore meets said limitation. It would have been obvious to one of ordinary skill in the art, given the disclosure of WO’415, to have formed said alloy into a heat exchanger for vehicles, because WO’415 teaches processing said alloy by die casting into workpieces to be used as heat dissipation purposes for automobiles (see translation at p 1, lines 13-15). WO’415 teaches said alloy has “high thermal conductivity”, and therefore meets the instant “high thermal conductivity” limitation (cl. 1, 8). 
Even so, it is unclear the strength and conductivities implied by the relative terms “high strength” and “high thermal conductivity” (see 112(b) rejection above). WO’415 does not specify said alloy exhibits “high strength”. However, because WO’415 teaches an overlapping Al-Ni-Fe alloy processed as set forth in the instant specification (foundry casting), then substantially the same properties (such as within the scope of the instantly claimed “high strength”) are expected for the Al-Ni-Fe alloy of WO’415, as for the instant invention. Therefore, it is held that WO’415 has created a prima facie case of obviousness of the presently claimed invention. 
	Concerning claim 2, the ranges of Mg, Si, Fe, and Ni in the prior art meet the instant inequalities.
Concerning claims 3 and 4, WO’415 does not specify the FeNeAl9 phase amount (claim 3) or the fraction of an Al matrix phase in the alloy (claim 4), However, because WO’415 teaches an overlapping Al-Ni-Fe alloy processed substantially as set forth in the instant specification (foundry casting), then substantially microstructural features (i.e. eutectic FeNiAl9 and fraction of Al matrix phase) are expected to be present in the Al-Ni-Fe alloy of WO’415, as for the instant invention.
Concerning claim 6, WO’415 teaches the thermal conductivity is typically 198.3 W/(mK) or higher (see Examples), which meets the instant thermal conductivity minimum.

14.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al (US 6,387,540).
Concerning claims 1 and 8, Yoshidomi teaches a core alloy for a heat exchanger component, said core alloy comprising (in wt%):

cl. 1

Yoshidomi
Ni
1.0-1.3

0.05-2.0
Fe
0.3-0.9

0.05-0.8
Si
0.2-0.35

0-1.2
Mg
0.3-0.5

0.03-0.5
Mn

0.1-0.4 (cl. 5)
0.3-1.5

Table 2: instant claims vs. Yoshidomi
which broadly overlaps the ranges of Ni, Fe, Si, and Mg in instant claim 1 and 8. The implied sum of (Ni+Fe) taught by the ranges of 0.05-2.0% Ni and 0.05-0.8% Fe of Yoshidomi, is 0.1-2.8, which broadly encompasses the claimed range of 1.6-1.9% (claims 1, 8) and therefore meets said limitation. Yoshidomi does not specify said alloy exhibits “high strength” or “high thermal conductivity” (claim 1). However, it is unclear the strength and conductivities implied by the relative terms “high strength” and “high thermal conductivity” (see 112(b) rejection above). Even so, because Yoshidomi teaches an overlapping Al-Ni-Fe alloy processed as set forth in the instant specification (foundry casting), then substantially the same properties (such as “high strength” and “high thermal conductivity”) are expected for the Al-Ni-Fe alloy of Yoshidomi, as for the instant invention. Therefore, it is held that Yoshidomi has created a prima facie case of obviousness of the presently claimed invention. 
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
	Concerning claim 2, the ranges of Mg, Si, Fe, and Ni meet the instant inequalities (see Table 2 above).
Concerning claims 3 and 4, Yoshidomi does not specify the FeNeAl9 phase amount (claim 3) or the fraction of an Al matrix phase in the alloy (claim 4), However, because Yoshidomi teaches an overlapping Al-Ni-Fe alloy processed as set forth in the instant specification (foundry casting), then substantially microstructure (i.e. eutectic FeNiAl9 and fraction of Al matrix phase) are expected for the Al-Ni-Fe alloy of Yoshidomi, as for the instant invention.
Concerning claim 5, Yoshidomi teaches an overlapping range of Mn (see Table 2 above).
Concerning claims 6 and 7, Yoshidomi does not specify the thermal conductivity or yield strength. However, because Yoshidomi teaches an overlapping Al-Ni-Fe alloy processed as set forth in the instant specification (foundry casting), then substantially properties (such as thermal conductivity and YS) are expected for the Al-Ni-Fe alloy of Yoshidomi, as for the instant invention.

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/497,751 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 9, and 11 of the reference application are drawn to an aluminum alloy with 1.0-1.3% Ni, 0.3-0.9% Fe, ≤0.3% Si, ≤0.3% Mg, 0.1-0.4% Mn, which overlaps or touches the boundary of the claimed alloying ranges. Further, the microstructure features of instant claims 3 and 4 are found in the reference application at claims 3 and 6. Substantially the same degree of “high thermal conductivity” and “high strength” are expected for the Al-Ni-Fe alloy defined in the claims of the reference application as in the present claims, by virtue of the overlap in alloying ranges. It would have been within the level of one of ordinary skill in the art to have formed the high thermal conductivity alloy of the reference application into a variety of workpieces requiring good mechanical and thermal properties, such as the claimed heat exchanger (instant claim 8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/GEORGE WYSZOMIERSKI/                                                                                                                Primary Examiner, Art Unit 1733                                                                                        
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        8/1/22